                 Case 2:19-mj-00215-DB Document 23 Filed 05/20/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00215-DB
12                                 Plaintiff,
                                                         STIPULATION FOR EXTENSION OF TIME FOR
13                          v.                           PRELIMINARY HEARING PURSUANT TO RULE
                                                         5.1(d) AND EXCLUSION OF TIME
14   DEVIN SHANAHAN,
                                                         DATE: May 29, 2020
15                                Defendants.            TIME: 2:00 p.m.
                                                         COURT: Hon. Deborah Barnes
16

17
            Plaintiff United States of America, by and through its attorney of record, Assistant United States
18
     Attorney GRANT B. RABENN, and defendant DEVIN SHANAHAN, through his respective counsel of
19
     record, BEN GALLOWAY, hereby stipulate as follows:
20
            1.      The Complaint in this case was filed on December 9, 2019, and defendant Shanahan first
21
     appeared before a judicial office of the Court in which the charges in this case were pending on January
22
     6, 2020. By stipulation of the parties and order of the Court, the preliminary hearing is currently
23
     scheduled for May 29, 2020. The government is producing pre-indictment discovery within fourteen
24
     days of the initial appearance in Sacramento.
25
            2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
26
     hearing date to July 31, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of
27
     the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the
28

      STIPULATION                                         1
30
                 Case 2:19-mj-00215-DB Document 23 Filed 05/20/20 Page 2 of 4


 1 defense reasonable time for preparation, and for the government’s continuing investigation of the case.

 2 The parties further agree that the interests of justice served by granting this continuance outweigh the

 3 best interests of the public and the defendant in a preliminary hearing and speedy trial. 18 U.S.C. §

 4 3161(b) & (h)(7)(A).

 5          3.       The parties agree that good cause exists for the extension of time, and that the extension

 6 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 7 Therefore, the parties request that the time between May 29, 2020, and July 31, 2020, be excluded

 8 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(B)(iv), Local Code T-4.

 9          IT IS SO STIPULATED.

10
      Dated: May 18, 2020                                     MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ GRANT B. RABENN
13                                                            GRANT B. RABENN
                                                              Assistant United States Attorney
14

15    Dated: May 18, 2020                                     /s/ BEN GALLOWAY
                                                              BEN GALLOWAY
16
                                                              Counsel for Defendant
17                                                            DEVIN SHANAHAN

18

19

20
21

22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       STIPULATION                                        2
30
               Case 2:19-mj-00215-DB Document 23 Filed 05/20/20 Page 3 of 4

   MCGREGOR W. SCOTT
 1 United States Attorney
   GRANT B. RABENN
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4 Facsimile: (916) 554-2900

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,
11
                                   Plaintiff,
12
                            v.
13
     DEVIN SHANAHAN,
14
                                  Defendants.
15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on May 19, 2020. The
18
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of
24
     the preliminary hearing and the filing of an indictment would not adversely affect the public interest in
25
     the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1. The date of the preliminary hearing is extended to July 31, 2020, at 2:00 p.m.
28

      STIPULATION                                          3
30
              Case 2:19-mj-00215-DB Document 23 Filed 05/20/20 Page 4 of 4


 1         2. The time between May 29, 2020, and July 31, 2020, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 3         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: May 20, 2020

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION                                      4
30
